Case 5:20-cv-01334-DSF-AS Document5 Filed 08/10/20 Page 1of1 Page ID#elI,g

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

CASE NUMBER:
Demetrius T. Freeman,
_— ED CV20-01334-DSF (AS)
Plaintiff,
v.
ORDER DENYING REQUEST TO PROCEED
Unknown WITHOUT PREPAYMENT
OF FILING FEES
Defendant(s). AND CLOSING CASE
On July 6, 2020 , the Court DENIED plaintiff's request to file the action without prepayment of

the full filing fee with leave to amend. Plaintiff was advised to resubmit the Request to Proceed Without
Prepayment of Filing Fees and Complaint with a certified copy of the Trust Account Statement and
Disbursement Authorization within 30 days, and failure to do so would result in closure of the case.

Plaintiff has failed to submit a timely response. Accordingly, the Request to Proceed without

Prepayment of Filing Fees is DENIED and the case is closed.

 

IT IS ORDERED.
wooly -
/ | ; \ ; i Ne 4.
DATED: August 10, 2020 ROARK ADP. mre a Cobh“
United States District Judge
Presented by:
/s/ Alka Sagar

 

United States Magistrate Judge

 

IFP-9 (04/15) ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
